By the Court.
We see nothing in the case to justify the claim that Abbott was an agent for the plaintiff, or had authority to bind him by any declarations or admissions.
If the plaintiff lodged the note at the bank for collection before its maturity, it could hardly be material whether it was two weeks or two days before. The bank officers were his agents to collect it, but for no other purpose. No declarations made by them before its maturity would affect his rights, unless expressly authorized by him. Exceptions overruled.